Citation Nr: 1234602	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  05-19 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for chest disability, claimed as chest wall syndrome.

2.  Entitlement to a compensable initial rating for herniated nucleus pulposus at L4-5, L5-S1 (low back disability) prior to March 24, 2010, and an initial rating in excess of 20 percent from March 24, 2010. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 2000 to August 2004 and from July 2007 to July 2008.

These matters come before the Board of Veterans' Appeals (Board) from an August 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Buffalo, New York.  

In September 2006, the Veteran testified at a Travel Board hearing before an Acting Veteran's Law Judge, who is no longer employed by the Board.  A transcript of that hearing is of record.  In June 2012, the Board informed the Veteran that the Acting Veterans Law Judge previously assigned to her claim was no longer employed by the Board.  She was further informed that she had the right to a hearing before a different Veterans Law Judge in accordance with of 38 C.F.R. § 20.707, and that if she did not indicate, within thirty days of the Board correspondence, that it was her desire to have another hearing, the Board would proceed to adjudicate her claims. The Veteran did not respond to the VA correspondence; thus, the Board may proceed with the case. 

In correspondence dated in May 2012 and received by VA in July 2012, the Veteran requested more time to "re-submit additional evidence".  The evidence of record does not reflect that the Veteran is currently on active duty, that she is deployed to a war zone, or that there are any other exceptional circumstances.  The Board finds that the mere fact that the Veteran may not currently be in the United States is not a sufficient reason to grant an extension of time.  The Board notes that it has been more than four months since the Veteran received the most recent supplemental statement of the case, her claims have now been pending for more than eight years, and she has made a request for an indefinite extension.  Based on the forgoing, the Board finds that the Veteran has been given ample time to provide the Board with evidence and has not shown good cause for an extension of time. 

These matters were previously before the Board in December 2008 and in January 2011 and were remanded for further development.  They have now returned to the Board for further appellate consideration. 

In its January 2011 VA remand, the Board remanded the Veteran's claims of entitlement to service connection for a right foot disability and entitlement to service connection for a gastrointestinal disability for further development.  In a May 2012 rating decision, the Appeals Management Center (AMC) granted service connection for right foot pes planus and gastroesophageal reflux disease (GERD); thus, these issues are no longer for appellate consideration.  

The issue of entitlement to a compensable initial rating for herniated nucleus pulposus at L4-5, L5-S1 (low back disability) prior to March 24, 2010, and an initial rating in excess of 20 percent from March 24, 2010 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran has a chest disability, to include chest wall disability, casually related to active service. 


CONCLUSION OF LAW

A chest disability, to include chest wall disability, was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  Because the Court's decision is premised on the five elements of a service connection claim, it is the consensus opinion within the VA that the analysis employed can be analogously applied to any matter that involves any one of the five elements of a "service connection " claim, to include an increased rating claim.  

In VA correspondence to the Veteran dated in February 2005, the Veteran was informed of what evidence was required to substantiate her claim, and of her and VA's respective duties for obtaining evidence.  The correspondence was deficient in that it did not notify the Veteran of the criteria for a rating and effective date in the event that service connection was granted.  Such criteria were provided to the Veteran in VA correspondence in December 2008.  Because VCAA notice in this case was not completed prior to the initial AOJ adjudication, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error. Although complete notice was provided to the appellant after the initial adjudication, the claim was readjudicated thereafter, and the appellant therefore, has not been prejudiced.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of her claim, and to respond to VA notices, and of the criteria necessary for assignment of a disability rating and effective date.

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.


Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), VA and private examination and treatment records, and the Veteran's statements in support of her claim.  As noted above, the Veteran asserted in May 2012 that she wished to resubmit additional evidence; however, she failed indicate what evidence she wished to submit, did not provide an authorization for VA to obtain evidence, and did not state when she would be submitting the evidence.  The Board concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to assist in obtaining.  

A VA examination with respect to the issue on appeal was obtained in May 2011.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination is adequate, as it includes a clinical examination, a review of pertinent medical records, and an interview with the Veteran regarding her symptoms and treatment.  Rationale was provided for the opinion proffered.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.


Legal criteria

Service Connection

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record - including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury - to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of decisions of a superior tribunal, the Federal Circuit.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran avers that she has chest pain as a result of active service.  The STRs reflect that the Veteran complained of chest pain in service.  A May 2001 record reflects that the Veteran reported a new onset of chest tightness and shortness of breath with running.  The record reflects that the chest x-rays were essentially clear.  The Veteran's heart was within normal limits.  The mediastinal structures were not remarkable.  The bony thorax was within normal limits.  The impression was "essentially negative examination of the chest."

A July 2001 STR reflects that the Veteran sought treatment for complaints of chest pain with shortness of breath with exercise for three months.  

July 2002 VA records reflect that the Veteran report that she had been involved in a car accident and that her chest hit the steering wheel before the air bag opened.  She complained of chest pains, recurring headaches, neck pain radiating to the right shoulder and posterior thorax.  A chest x-ray was noted to be unremarkable.  

A February 2002 STR reflects that the Veteran sought treatment for two day chest pain.  In addition to abdominal cramps, she reported mid sterna chest discomfort which occurs only when taking deep respirations.  There was no syncope or palpitations.  Upon clinical examination, the Veteran's chest was positive for reproduction chest discomfort to bilateral costochondral joints to the upper 1/3 of sternum.  The examiner noted that the chest pain was consistent with costochondritis and not consistent with cardiac etiology.  

An August 2002 STR reflects that the Veteran had complaints of chest pain and racing heart.  She reported that exercise increased the pain and that the pain persists at night and during the day.  She reported that it had been occurring since May.  

September 2002 records reflect that the Veteran had "vague effort induced chest discomfort with no clear nonanginal features."  It was noted that her chest pain was unlikely to be cardiac in origin.  She had a normal echocardiogram.  The examiner noted that it was "very difficult to delineate her symptom complex."  She reported non-radiating, sometimes occurring at night and apparently associated with racing of the heart pain.

October 2002 STRs reflect that the Veteran sought treatment for chest pain that had been intermittent for the past year.  She described a sharp pain with inspiration, and "caving in" with exercise.  The pain was relieved by rest.  A radiology examination report reflected a normal chest exam.  The pain was reproducible with palpation.

A November 2002 STR reflects that the Veteran complained of chest pain the previous night.  The assessment was exercise induced asthma.  

Another November 2002 STR reflects that the Veteran was evaluated for an ongoing complaint of chest pain that occurs with running and which reportedly worsened after a motor vehicle accident.  The STR reflects that no significant structural abnormalities were found on ECHO and no ischemic changes were seen on a stress treadmill test.  The examiner opined that the Veteran had an extensive and appropriate work up for her chest pain and had been cleared of cardiac and pulmonary etiologies.  It was noted that the pain in her chest may be secondary to "chest wall syndrome" which includes costochondritis.  The examiner advised the Veteran that sometimes anxiety can cause her reported type of chest.

February, March, and April 2003 STR reflects also reflect that the Veteran reported chronic chest pain upon exercise since a July 2002 motor vehicle accident.  The radiologic examination report reflects a normal radiographic examination of the chest.  A February 2003 record reflects that the costrochondrial junction was not tender.  It was noted that there was no tender point in the chest wall.

A March 2010 VA examination report reflects that the Veteran described chest pain which was intermittent and occurred approximately two times a month on average. It was usually self-limiting and required no further medical treatment.  The Veteran reported that she was not any medications and the pain did not impair function.  Upon clinical examination, no active cardiac or pulmonary condition was identified.  

A May 2011 VA examination report reflects that the Veteran reported that while in service, she had pain approximately twice a week, but now has pain approximately once a month for approximately 20 minutes.  She reported that she is not on any medication or treatment for the pain.  Upon clinical examination, there was no evidence of any abnormal heart sounds.  There was no heave or thrill.  Her heart had a regular rate and rhythm.  There was no evidence of congestive heart failure.  An EKG revealed a normal sinus rhythm.  The final diagnosis was normal heart examination, with no evidence of any heart disease.  The examiner opined that the best possible underlying cause of her pain would be related to her existing gastro esophageal reflux disease.  

The first element of a claim for service connection is evidence of a current disability.  The record does not reflect that the Veteran has a current chest and/or chest wall disability.  The Board acknowledges that the Veteran is competent to report that she has pain.  However, pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

The Board notes that at one point in service, the Veteran's pain was noted to be asthma related; the Veteran testified at the Board hearing that she no longer has asthma symptoms.  (See Board hearing transcript page 19).  

The Veteran has described the current pain as less severe than in service and occurring infrequently.  She testified that it occurs mostly at night and sometimes when she exercises.  (See Board hearing transcript page 20.)  She also stated at the May 2011 VA examination for GERD that she complained of chest pain in 2002 while in service, and that she had trauma due to a motor vehicle accident in July 2002.  

The Veteran is competent to report that she has had pain; however, she has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  As such, her lay opinion does not constitute competent medical evidence and lacks probative value.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board acknowledges that a February 2002 STR reflects that the Veteran's pain at that time was consistent with costochondritis, an inflammation of the rib area.  The February 2002 record reflects that the Veteran reported that she only had the pain while taking deep breaths.  However, the more recent February 2003 record reflects that the costrochondrial junction was not tender.  It was noted that there was no tender point in the chest wall.  

As noted above, pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  The Veteran does not have a current diagnosis of costochondritis, a heart disability, or asthma as related to her pain; to the contrary, the current pain has been etiologically related to the Veteran's service-connected GERD.  The May 2011 VA examiner opined that the chest pain is a symptom of the Veteran's GERD.  As such, it is not a separate disability for which service connection may be granted.  Thus, service connection claim requires, at a minimum, medical evidence of a current disability, the Veteran's claim for service connection for chest disability is not warranted in this case. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997). 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for chest disability, claimed as chest wall syndrome is denied.


REMAND

In its January 2011 Remand, the Board directed that the Veteran be scheduled for a VA examination to determine the extent of her service connected herniated nucleus pulposus at L4-5, L5-S1, to include a neurological examination. 

The Veteran has complained of tingling sensation in her lower back, right hip and right foot.  The June 2011 VA examination report reflects that the Veteran complained of "off and on" urinary incontinence.  Unfortunately, the June 2011 VA examiner failed to provide an opinion, and rationale, as to whether the Veteran has tingling and intermittent urinary incontinence related to the Veteran's herniated nucleus pulposus.  Thus, a supplemental opinion is warranted.  Where remand orders of the Board are not complied with, the Board errs as matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).


Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all medical providers (VA and private) from whom she has received treatment for her back, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records, for each provider identified.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records.    

2.  Forward the Veteran's claims folder to the June 2011 examiner or, if unavailable, to another appropriate VA clinician and request that the clinician provide a supplemental opinion.  If the clinician determines that an adequate opinion cannot be provided without an examination, schedule the Veteran for an examination.  

The clinician should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's service-connected disability of herniated nucleus pulposus at L4-5, L5-S1 manifests in any neurologic deficiencies.  Specifically, the examiner should consider the Veteran's complaints of tingling, as noted in the June 2011 VA examination report, and opine as to whether the Veteran has radiculopathy or neuropathy due to her service-connected disability.  In addition, the examiner should opine as to whether the Veteran's complaint of "on and off" urinary incontinence, as noted in the June 2011 VA examination report, is due to her service-connected disability.  A rationale should be provided for any opinion.  

If the examiner finds that he or she cannot render an opinion without an examination, schedule the Veteran for an examination.  The Veteran should be advised that failure to appear for an examination, if requested, and without good cause, could adversely affect her claim, to include denial.  See 38 C.F.R. § 3.655 (2011).  

3.  Following completion of the above requested action, readjudicate the issue on appeal, with consideration of all evidence of record.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and her representative, if any, an appropriate opportunity to respond.  Thereafter, this claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


